Rombauer, P. J.,
delivered the following concurring opinion:
I concur in the result reached in the foregoing opinion, although I confess the subject is not free from doubt. The trial court, whose judgment is presumptively correct, is in such cases entitled to the benefit of the doubt. I cannot find any analogous cases wherein quo warranto was upheld as the proper remedy, whereas the case of People ex rel. Clauson v. N. & S. Plank Road Company, 86 N. Y. 1, a case similar in its facts, does decide that injunction is a proper remedy.
In order to avoid any misunderstanding of my position, however, I desire to say, that I do not wish to be considered as expressing any opinion whatever as to the ultimate rights of the parties, whenever tested in a proper proceeding, and that I understand the,foregoing opinion of the court as expressing none.